Ladd, J.
The lease contained nothing in relation to the. water supply, save that plaintiff was “to keep up the water gap at his own expense,” and no claim is made that there was any implied warranty of sufficient water for plaintiff’s stock. See Boyer v. Investment Co., 110 Iowa, 491; Blake v. Dick, 15 Mont. 236 (38 Pac. Rep. 1072, 48 Am. St. Rep. 671) ; Murray v. Albertson, 50 N. J. Law, 167 (13 Atl. Rep. 394, 7 Am. St. Rep. 787); Ingalls v. Hobbs, 156 Mass. 348 (31 N. E. Rep. 286. 16 L. R. A. 51, 32 Am. St. Rep. 460). The action is based solely on the charge that the contract was induced by fraud and deceit, in falsely representing the farm to have an ample water supply for plaintiff’s stock. Whether plaintiff inspected the farm, or the defendant concealed its condition in any way, is not disclosed. Eor the purposes of this case, however the allegations of the petition may be conceded sufficient; and, if the motion to strike all the items of damage therefrom was rightly sustained, the ruling on the demurrer cannot be a subject of complaint. Eor without these items it was a case, so far as the petition was concerned, of injuria absque damnum. If the farm was not as represented, plaintiff was only damaged in the diminished value of its use. The injury to the cattle was too remote, as was also the expense of improvements defendant had not stipulated to make. These propositions are elementary, and, as appellant merely mentions his claims, without citation or argument, no more than their statement is required in the justification of rulings made.— Aeetrmed.